Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Allowable Subject Matter
Claims 1 & 3-20 are allowed.
The prior art of record fails to disclose “a volatile main memory configured to store map data and a valid page table read from the non-volatile memory, the map data including correspondence relationships between logical addresses provided by a host and physical addresses of the non-volatile memory, and the valid page table including validity indications for data stored at the physical addresses; a cache memory including first and second dedicated areas for respectively caching the map data and the valid page table, wherein each size of the first and second dedicated areas is allocated differently by a processor; and the processor configured to request from the volatile main memory map data corresponding to a logical address and a validity indication from the valid page table of a physical address corresponding to the logical address, wherein, in response to the processor requesting the map data corresponding to the logical address, the map data corresponding to the logical address is cached in the first dedicated area, and wherein, in response to the processor requesting the validity indication from the valid page table, the validity indication from the valid page table is cached in the second dedicated area.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022, 7/5/2022, 8/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133